t c memo united_states tax_court james dirks petitioner v commissioner of internal revenue respondent docket no filed date michael p casterton for petitioner kathryn k vetter for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine a dollar_figure deficiency in his federal_income_tax and an dollar_figure accuracy-related_penalty under sec_6662 and d for substantial_understatement_of_income_tax we decide whether unless otherwise noted section references are to the continued distributions of cash which petitioner received in from one individual_retirement_account ira and rolled over to another ira more than days later are excludable from his gross_income under the 60-day rule_of sec_408 60-day rule by virtue of the substantial compliance doctrine we hold they are not we also decide whether petitioner is liable for an accuracy-related_penalty under sec_6662 and d we hold he is findings_of_fact some facts were stipulated the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference we find the stipulated facts accordingly petitioner is an attorney who lived in pollock pines california when his petition was filed he was born on date and has been a member of the state bar of california since he presently works as a research lawyer for a superior court in california petitioner and his companion purchased a home in date at the end of while living in that home petitioner learned of a house house that was being auctioned in a foreclosure sale petitioner bid on the house during date his bid was accepted in or about the second week of date continued applicable versions of the internal_revenue_code during petitioner had an ira first ira at nicholas fund inc he withdrew a total of dollar_figure from the first ira on january and in order to purchase the house he had previously researched sec_408 as it applied to withdrawing those funds and to paying them into another ira within days so as to exclude his withdrawals from his gross_income he concluded that the 60-day rule required that he pay the dollar_figure into another ira no later than date in order to exclude both days’ distributions from his gross_income petitioner used the dollar_figure to purchase the house on date shortly thereafter he contacted a mortgage broker to finance his purchase through a mortgage loan he applied with the mortgage broker for the loan and the mortgage broker sent petitioner’s paperwork to a lender for approval the lender approved the loan on date after requesting and receiving from petitioner additional information escrow on the financing closed on date and petitioner paid dollar_figure of the resulting funds into a second ira second ira on date nicholas fund inc issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc the form_2 given that was a leap year the 60th day after the first distribution actually fell on date stated that petitioner had during received dollar_figure in distributions from the first ira and that these distribution were taxable in full petitioner did not report the dollar_figure on his federal_income_tax return tax_return the tax_return was timely received by respondent’s service_center for filing on date opinion we decide whether petitioner’s receipt of the dollar_figure is excludable from his gross_income petitioner argues it is petitioner concedes that he paid these funds into the second ira more than days after he received them but asserts that he meets the 60-day rule by virtue of the equitable doctrine_of substantial compliance petitioner supports his assertion for which he bears the burden_of_proof see hamilton v commissioner tcmemo_1954_118 affd per curiam 232_f2d_891 6th cir cf food lion inc v united 103_f3d_1007 d c cir primarily with citations to 269_f3d_969 9th cir 896_f2d_218 7th cir 93_tc_114 given that petitioner makes no claim that respondent bears the burden_of_proof under sec_7491 we conclude that sec_7491 has no applicability to this case see eg sec_7491 sec_7491 applies with respect to an issue only if the taxpayer meets certain requirements we note however that we decide this issue without resort to which party bears the burden_of_proof am air filter co v commissioner 81_tc_709 and 74_tc_458 petitioner notes that sec_408 was recently amended to provide that the secretary may waive the relevant 60-day requirement where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement sec_408 as added by the economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 115_stat_123 we disagree with petitioner’s argument that the dollar_figure is excludable from his gross_income under sec_408 distributions from an ira are generally includable in the distributee’s gross_income in the year of distribution although an exception to this general_rule lies in certain cases where a distribution is paid into another ira see sec_408 this case is not one of those cases the exception requires that the distributed funds be paid into another ira within days after the distributee receives them id petitioner did not within this 60-day period pay into the second ira any of the dollar_figure withdrawn from the first ira petitioner also cites 498_us_89 and notes that irwin concerned equitable_tolling in that petitioner has made no claim of equitable_tolling in this case we do not decide that issue petitioner relies erroneously on wood v commissioner supra in arguing that the distributions are excludable from his gross_income even though he failed to meet the 60-day rule there the court held that the taxpayers’ rollover of stock to an ira was timely even though the ira trustee recorded the stock in the wrong account and did not correct this error until approximately months after the 60-day period expired in holding that the taxpayers had effected a rollover of the distribution within the 60-day period the court noted that the taxpayers had within that period opened up the ira delivered the stock to the trustee instructed the trustee to roll over the stock into the ira been assured by the trustee that the rollover would be consummated as instructed and in fact consummated the rollover the court did not contrary to petitioner’s assertion disregard the applicable 60-day period to accommodate a rollover that was made after the 60-day period nor does petitioner rely appropriately on shotgun delivery inc v united_states supra prussner v united_states supra am air filter co v commissioner supra and tipps v commissioner supra in arguing that he prevails under the substantial compliance doctrine while petitioner observes correctly that these cases state that substantial compliance with regulatory requirements may suffice in certain circumstances the 60-day rule is not regulatory but is found in the statute itself this court has applied the doctrine_of substantial compliance to excuse taxpayers from strict compliance with procedural regulatory requirements such as the manner in which an election must be made see estate of chamberlain v commissioner tcmemo_1999_181 and cases cited therein affd 9_fedappx_713 9th cir other federal courts also have applied the doctrine in the setting of regulatory requirements see id although neither party has argued that the substantial compliance doctrine may also apply in the setting of a statutory requirement the court_of_appeals for the ninth circuit the court to which an appeal of this case lies has indicated that the doctrine may apply to statutory prerequisites 719_f2d_1001 9th cir however the court stated in the context of statutory prerequisites the doctrine can be applied only where invocation thereof would not defeat the policies of the underlying statutory provisions in addition the doctrine_of substantial compliance can have no application in the context of a clear statutory prerequisite that is known to the party seeking to apply the doctrine id petitioner asserts that the choice of days in the 60-day rule was arbitrary and procedural and that the policy of the statute is to promote the maintenance of funds in a retirement account petitioner concludes that this policy is preserved in this case given that he has paid the dollar_figure into the second ira and that his failure to have met the 60-day rule is of no consequence we disagree with petitioner’s suggestion that we may simply close our eyes to the 60-day period and focus blindly on the fact that he has paid the withdrawn funds into the second ira in addition to the fact that the 60-day rule is a fundamental element of the statutory requirements for an ira rollover_contribution metcalf v commissioner tcmemo_2002_123 affd 62_fedappx_811 9th cir the 60-day rule is a clear statutory prerequisite that was well known to petitioner even before he withdrew the funds from the first ira moreover an application of the substantial compliance doctrine to a statutorily prescribed fixed deadline such as the 60-day rule is problematic by analogy the supreme court has noted as to filing deadlines that deadlines like statutes of limitations necessarily operate harshly and arbitrarily with respect to individuals who fall just on the other side of them but if the concept of a filing deadline is to have any content the deadline must be enforced 471_us_84 in addition as the court_of_appeals for the seventh circuit has noted all fixed deadlines seem harsh because all can be missed by a whisker--by a day 471_us_84 105_sct_1785 85_led_64 or for that matter by an hour or a minute they are arbitrary by nature the legal system lives on fixed deadlines their occasional harshness is redeemed by the clarity which they impart to legal_obligation there is no general judicial power to relieve from deadlines fixed by legislatures prussner v united_states f 2d pincite we conclude that we are not at liberty in this case to ignore the 60-day deadline that congress has prescribed clearly and unequivocally in sec_408 any modification to that deadline is a legislative and not a judicial function see 311_us_55 xi v united_states 298_f3d_832 9th cir prussner v united_states supra pincite 291_f2d_29 9th cir in fact petitioner notes correctly that congress has recently amended sec_408 to authorize the secretary to waive this 60-day period in certain cases see sec_408 as added by the economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 115_stat_123 given that this amendment applies only to distributions after date id see also anderson v commissioner tcmemo_2002_171 it does not apply here we sustain respondent’s determination as to the deficiency in addition_to_tax on petitioner’s receipt of the dollar_figure respondent determined as part of this deficiency that petitioner was liable for the 10-percent additional tax under sec_72 petitioner does not in his brief address this determination and we consider it conceded 91_tc_524 89_tc_46 we note however that the additional tax generally applies to all distributions from an ira see sec_72 and that the record does not establish that any of the exceptions to this general_rule found in sec_72 are applicable respondent also determined that petitioner is liable for an accuracy-related_penalty under sec_6662 and d sec_6662 and d imposes an accuracy-related_penalty if any portion of an underpayment is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds percent of the tax required to be shown on the return or dollar_figure sec_6662 respondent bears the burden of production under sec_7491 and must come forward with sufficient evidence indicating that it is appropriate to impose an accuracy-related_penalty 116_tc_438 once respondent has met this burden the taxpayer must come forward with persuasive evidence establishing that the accuracy-related_penalty does not apply id the taxpayer may establish for example that part or all of the accuracy-related_penalty is inapplicable because it is attributable to an understatement for which the taxpayer acted reasonably and in good_faith sec_6664 whether a taxpayer acted in such a fashion is a factual determination sec_1_6664-4 income_tax regs for which the taxpayer’s effort to assess the proper tax_liability is usually the most important consideration here respondent has met his burden of production in that the understatement on petitioner’s return is substantial within the meaning of sec_6662 petitioner argues that he acted reasonably and in good_faith towards the subject matter of the deficiency petitioner notes that respondent has acknowledged through correspondence that petitioner aimed to meet the 60-day rule but was thwarted from doing so in addition petitioner testified that he stapled to his tax_return a letter with three exhibits collectively letter explaining that he had received the form 1099-r and the dollar_figure referenced therein but that he was of the view that this amount was not taxable because he had substantially complied with the 60-day rule petitioner testified that respondent’s service_center returned the letter to him on date with correspondence we disagree with petitioner’s argument that he acted reasonably and in good_faith with respect to the subject matter of the deficiency petitioner is a seasoned attorney who filed his tax_return with the knowledge and understanding of the relevant provisions of sec_408 the fact that he may have intended earnestly to meet the 60-day rule did not excuse him from not reporting the withdrawals as income when he failed to meet that rule nor do we believe that reasonableness and good_faith may be found in petitioner’s litigating position that he substantially complied with the 60-day rule by paying the amount of withdrawals into the second ira contemporaneously with the closing of his escrow although we find petitioner to have been credible when he testified as to his intent to meet the 60-day rule we do not find likewise as to his testimony concerning the letter the parties stipulated that exhibit 1-j was a copy of the federal_income_tax return filed by petitioner for and that return contained neither the letter nor any mention thereof we decline on the basis of the record at hand to make petitioner’s desired finding that the letter was the enclosed ira documentation that respondent’s service_center returned to him on date with correspondence the correspondence states specifically that it relates to petitioner’s inquiry of date and with the exception of a reference to date as that of the tax period involved contains no reference to petitioner’s tax_return that was received by respondent on date we sustain respondent’s determination as to the accuracy-related_penalty under sec_6662 and d all arguments made by the parties have been considered and those arguments not discussed herein have been found to be without merit accordingly decision will be entered for respondent
